Title: Nicholas P. Trist to James Madison, 28 October 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Oct. 28 __27.
                            
                        
                         
                        Your favor of the 23d. was not received until last night. I had been thinking some time, that I ought to have
                            long ago written to you on the subject; and now feel ashamed that a letter from you should have found the design yet
                            unaccomplished. The matter shall, however, be immediately attended to: that is, as soon as little piece of business which
                            the same mail brought from Mr Coolidge on behalf of Sparks shall have been despatched.
                        I presume you have filled the chair with Dr Jones. In case this should not yet have happened, however; or in
                            case he should decline: I here transcribe, for your perusal, the following passages from Mr Coolidge’s letter.
                        "Walker, who was mentioned from Cambridge as a fit person for the vacant professorship, has been
                            provisionally engaged, at a handsome salary, as teacher at Round Hill, Northampton. He tells me that his brother (now in
                            Phila.) writes that Patterson has declined the offer of the situation in Charlottesville, and advises him, Walker, to make
                            application for it. He begs me to ask of you, confidentially, what his chance is, and whether you recommend him to offer
                            for the newly created post to which he feels himself, & is thought by Mr Farrar, more
                                competent than for the first. He is young, ardent, ambitious, used to government, & would work day
                            & night, & has applied himself to these studies entirely, the last two years; and, in good measure, to the
                            practical parts, such as lecturing about application of steam, and I believe rail roads &c &c."
                        In a postscript, he adds. "I hear that Mr Jones of Phila. is a candidate for the new professorship; but
                            they say he is not fit for it."
                        A piece of literary intelligence brought by the same letter, that will interest you, if you have ever looked
                            into "Hall’s journal" (not Lieut Hall who was here some years ago) is that Capt. Basil Hall is
                            in Boston writing a book upon america. "No man in England" says Mr C. "possesses greater talent at observation &
                            a greater union of science & practical knowledge. If I could choose from all Europe a man to write about us, it
                            should be Hall. His book will do infinite service at home, & not a little here. It will correct prejudice in one
                            country, & vanity in the other."
                        No holliday I could possibly take to myself would be half so agreeable as a trip to Montpellier; and I should
                            have ridden down, to confirm with my own eyes the good reports I have received of your health, but for various hindrances,
                            in themselves, not of the most pleasant nature. Among others, I am here as a sort of Garrison of
                                occupation. Mr C. has returned from his summer retreat to Boston. Mrs R has taken board in the family of Mr
                            Stearns, professor of Laws, a massachusetts democrat, and is delightfully situated. Septimia
                            & George are both doing very well, & Cornelia took advantage, some weeks since, of Mr Gilmer’s escort, to join
                            her mother.
                        I perceive that they have succeeded in dragging you into the papers. What a furious strife it is! Virginia
                            & Mary send their love to Mrs. Madison. Please to present me to her in the most affectionate terms, and to accept
                            the assurance of my veneration & gratitude
                        
                        
                            
                                Nichs. Ph. Trist
                            
                        
                    